Citation Nr: 1228739	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-38 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for a right hamstring tear disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for the right hamstring tear and assigned an initial disability rating of 0 percent (noncompensable), effective June 1, 2007.  The Veteran then perfected a timely appeal concerning the initial disability rating assigned.  

In January 2012, the Veteran was afforded her requested Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's right hamstring tear disability is best rated as moderate, as it is manifested by pain, tenderness, and weakness in the right leg.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent disability rating, but no higher, for the service-connected right hamstring tear have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.40, 4.56, 4.73, Diagnostic Code 5313 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and, (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the present case, as the August 2007 rating action granted the Veteran's claim, such claim is now substantiated.  The Veteran's filing of a Notice of Disagreement (NOD) as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here. 
Specifically, prior to the initial RO adjudication of the Veteran's claim, a letter dated in February 2007 fully satisfied the duty to notify provisions, including notice of the degree of disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The February 2007 letter told her to provide any relevant evidence in her possession.  See Pelegrini, 18 Vet. App. at 120-21.  

Additionally, the July 2009 Statement of the Case (SOC) and the April 2010 Supplemental SOC (SSOC), under the heading of "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under the diagnostic codes.  The Veteran was thus informed of what was needed not only to achieve the next higher schedular rating, but also what was needed to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue. 

As there is no indication that there exists any evidence that could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not required where there is no reasonable possibility that additional development will aid the veteran].

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claim, and that there is no reasonable possibility that further assistance would aid in substantiating such claim.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, and two VA examination reports.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board has carefully reviewed the Veteran's statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Veteran was provided with VA examinations in April 2007 and October 2009 in connection with her claim.  The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the record does not reflect that the VA examiners reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby, as the examiners considered the medical history as reported by the Veteran, which is consistent with that contained in her claims folder.  See Nieves-Rodriguez, 22 Vet. App. at 303 ("[T]he claims file is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim.").  The Board therefore concludes that the VA examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011). 

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducting a Board hearing fulfill two duties to comply with the above the regulation.  These duties consist of: (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's Board hearing, the Veteran's representative and the AVLJ asked questions to draw out the Veteran's current treatment and symptoms.  The representative also asked the Veteran questions regarding any surgery on her right leg and the effects of her symptoms on her activities of daily living.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Here, the appeal of the Veteran's claim is based on the assignment of an initial evaluation following an initial award of service connection.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.   

The Veteran's service-connected right hamstring tear disability is currently rated as 0 percent disabling (noncompensable) under Diagnostic Code 5313.  38 C.F.R. § 4.73.

Diagnostic Code 5313 pertains to a disability of Muscle Group XIII, which is comprised of posterior thigh group and hamstring complex of 2-joint muscles: 1) biceps femoris, 2) semimembranosus, and 3) semitendinosus.  The functions of Muscle Group XIII include: extension of hip and flexion of knee; outward and inward rotation of the flexed knee; and, acting with the rectus femoris and sartorius, synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-pulley action at the knee joint.  Under this Diagnostic Code, a slight disability warrants a noncompensable rating.  A moderate disability warrants a 10 percent disability rating.  A moderately severe disability warrants a 30 percent disability rating.  A severe disability warrants a 40 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73, Diagnostic Code 5313. 

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).  A slight muscle disability contemplates: a simple wound of the muscle without debridement or infection; a service treatment record of a superficial wound with brief treatment and return to duty; healing with good functional results; or, no cardinal signs or symptoms of muscle disability.  Objectively, a slight muscle disability consists of: a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; or, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

A moderate muscle disability contemplates: a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service treatment record or other evidence of in-service treatment for the wound; or, a record of consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, a moderate muscle disability consists of: entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; some loss of deep fascia or muscle substance impairment of muscle tonus and loss of power; or, lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

A moderately severe muscle disability contemplates: a through-and-through or deep penetrating wound by a small high-velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; or, if present, evidence of inability to keep up with work requirements.  Objectively, a moderately severe muscle disability consists of: entrance and (if present) exit scars indicating track of missile through one or more Muscle Groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; or, tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

A severe muscle disability contemplates: a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; or, if present, evidence of inability to keep up with work requirements.  Objectively, a severe muscle disability consists of: ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; or, tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. 
§ 4.56(d)(4). 

If present, the following are also signs of a severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and, (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

For VA rating purposes, the cardinal signs and symptoms of a muscle disability are: loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and, uncertainty of movement.  38 C.F.R. § 4.56(c). 

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (2011) (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Initially, the Board will address the Veteran's original in-service injury that caused her current right hamstring tear disability.  The service treatment records document that the Veteran injured herself during a water skiing accident in August 2006.  The Veteran reported immediate pain and that her leg went the wrong way.  Specifically, the Veteran suffered from a rupture of her right hamstring.  The records do not demonstrate that the injury involved underlying structures, such as blood vessels, bone, fascia, or nerves.  The Veteran received in-service physical therapy treatment for this injury, which lasted approximately 26 weeks.

Applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher 10 percent disability rating for her service-connected right hamstring tear disability.  The Veteran's disability has been manifested by a record of consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscle.  These symptoms demonstrate a moderate disability, which warrants a higher 10 percent disability evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5313.

Specifically, at the Veteran's April 2007 VA examination, she reported pain, loss of strength, and weakness in her right hamstring.  She stated that the pain occurs three times per week and each time will last for two hours.  The Veteran indicated that the pain travels down to her leg and into her buttocks.  She described the pain as aching, sharp, and stabbing in nature.  She rated the pain as a 6 on a scale of 1 to 10, and stated that during times of pain, she can function without medication.  The pain can be elicited by physical activity, and is relived by rest and medication.  The Veteran stated that her right hamstring tear disability prevents her from normal exercise or running.  The Veteran stated that she can keep up with her normal work requirements.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran's gait and posture were normal.  She did not require an assistive device for ambulation.  There was no muscle wound present.  There were no signs of lowered endurance or impaired coordination.  The Veteran's range of motion of her right hip and right knee were normal, and were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The X-rays of the right hip were normal.  Thus, the April 2007 VA examiner diagnosed the Veteran with a partial rupture of her right hamstring with subjective factors of pain and objective factors of tenderness.

At the October 2009 VA examination, the Veteran denied any hospitalizations or surgery for her right hamstring tear.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran's right thigh muscle had tissue loss and muscle strength of 4 out of a scale of 1 to 5.  The examiner found that there were no residuals of tendon, bone, or nerve damage.  The Veteran did not have muscle herniation.  The examiner determined that the Veteran had a loss of muscle substance in her right thigh, as the right thigh circumference was 1 centimeter less than the left thigh.  The right hamstring tear disability did not cause any limitation of motion of a joint.  The Veteran had normal range of motion of her right hip and right knee.  There was no additional limitation of joint function, nor any additional pain, fatigue, weakness, lack of endurance, or incoordination with repetitive motion or use.  The Veteran's muscle function was normal in terms of comfort, endurance, and strength sufficient to perform her activities of daily living.  The X-ray and magnetic resonance imaging (MRI) taken at the examination revealed a retracted hamstring tear with atrophy and early fatty infiltration.  

The October 2009 VA examiner concluded that the Veteran's right hamstring tear disability did not have any significant effects on the Veteran's occupation.  The examiner stated that, although there was little evidence of functional loss on the physical examination, the Veteran experienced limitation of her right hamstring due to pain, spasm, and lack of endurance with repeated exertion (such as walking for extended periods, running more than 400 years, and climbing).  The examiner found that the disability had severe effects on the Veteran's exercise and sports activities, and moderate effects on her recreation.

At her January 2012 Board hearing, the Veteran testified that she cannot run anymore due to her service-connected disability.  She reported pain and spasms in her right leg due to her right hamstring tear.

The VA treatment records support these findings, and do not provide contrary evidence.  

This aforementioned evidence documents that the Veteran's right hamstring tear disability has been manifested by a record of consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscle.  These symptoms demonstrate a moderate disability, which warrants a higher 10 percent disability evaluation.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a higher 10 percent disability rating for her service-connected right hamstring tear disability.  38 C.F.R. § 4.73, Diagnostic Code 5313.

The Board has considered whether the Veteran may be eligible for a higher (moderately severe) disability evaluation, but here there is no evidence of prolonged infection, sloughing of soft parts, or intramuscular cicatrization.  Further, there is no evidence that the injury rendered the Veteran unable to maintain her work requirements, and no examiner has noted any loss of deep fascia.  The Veteran's symptoms do not approximate the criteria for a moderately-severe muscle disability rating.  38 C.F.R. § 4.73, Diagnostic Code 5313.

Finally, the Board observes that the Veteran has a scar associated with her service-connected right hamstring tear disability.  At the October 2009 VA examination, the VA examiner determined that this scar was 6 square centimeters (sq. cm.) and located on the posterior aspect in the mid-portion of the Veteran's right thigh.  However, the evidence of record does not establish, and the Veteran has not asserted, that this scar is painful, unstable (frequent loss of covering of skin over the scar), deep (associated with underlying soft tissue damage), or causes limitation of function of the affected part.  The scar also covers an area of less than 144 sq. inches (929 sq. cm.).  Therefore, consideration of a separate evaluation for the scar of the service-connected right hamstring tear disability is not warranted.  38 C.F.R. Part 4, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2011).  (The Board observes that the rating criteria for scars under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  No such request has been made in this case.) 

The Board considered the Veteran's continued complaints of pain in the assignment of the 10 percent rating.  The objective medical evidence does not show that pain on use resulted in even more additional functional limitation to the extent that, under the limitation of motion codes, the Veteran's disability would be more than 10 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca, 8 Vet. App. at 202.  Thus, the Board finds that the evidence of record does not support the assignment of a higher disability rating.

The Board notes that in adjudicating a claim the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report that she experiences certain symptoms, such as pain and weakness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in her reports of the symptoms she experiences and when viewed collectively with the medical evidence of record, the Veteran's account of her symptomatology describes ratings consistent with the assigned 10 percent disability rating.

Since, as mentioned, the present appeal arises from an initial rating decision that established service connection and assigned an initial disability rating, it is not the present level of disability that is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  The Veteran, however, has not met the requirements for a disability rating in excess of 10 percent at any time since the effective date of her award, so the Board may not stage her disability rating because she has been, at most, 10 percent disabled during the entire period at issue.

The preponderance of the evidence of record shows that the Veteran's right hamstring tear disability is best rated as moderate based on the pain, tenderness, and weakness that she experiences in her right leg.  Accordingly, an initial 10 percent evaluation is warranted under Diagnostic Code 5313 for the service-connected right hamstring tear disability.  However, as previously mentioned, the Veteran's symptoms do not warrant an initial disability rating in excess of 10 percent.  Accordingly, an initial evaluation in excess of 10 percent is not warranted for the Veteran's right hamstring tear disability.  Fenderson, 12 Vet. App. at 126. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" 38 C.F.R. § 3.321(b)(1) is applicable). 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disability rating for her right hamstring tear inadequate.  The Veteran's right hamstring tear disability was evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5313, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's right hamstring tear disability is contemplated by pain and weakness.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for her right hamstring tear disability.  The evaluation assigned herein specifically contemplates muscle pain and weakness, which is essentially analogous to the Veteran's symptoms.  38 C.F.R. § 4.20.  The criteria for a 10 percent rating for the Veteran's right hamstring tear more than reasonably describes the Veteran's disability level and symptomatology.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.73, Diagnostic Code 5313. 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At both VA examinations, the Veteran reported that she was currently employed, and there is no allegation that her service-connected right hamstring tear has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 




ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for the service-connected right hamstring tear is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


